Exhibit 23.1 B&P Bernstein& Pinchuk LLP Certified Public Accountants Seven Penn Plaza, Suite 830 New York, NY 10001 Tel212279-7900 Tel516897-7979 Fax 212279-7901 www.bpaccountants.com Consent of Independent Registered Public Accounting Firm To Madison Enterprises Group, Inc. We consent to the use of this Registration Statement on Form S-1 of our report dated December 19, 2008 relating to the financial statements of Madison Enterprises Group, Inc., as of December 31, 2007 and 2006 and the related statements of operations, changes in stockholders’ equity and cash flows for the year ended December 31, 2007 and for the period August 17, 2006 (inception) to December 31, 2006 and for the period August 17, 2006 (inception) to December 31, /s/ Bernstein & Pinchuk LLP New York, New York January
